IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                September 14, 2011 Session

          STATE OF TENNESSEE v. CHRISTOPHER EARL WATTS

             Direct Appeal from the Criminal Court for Davidson County
                    No. 2007-D-3224     Cheryl Blackburn, Judge


                   No. M2009-02570-CCA-R3-CD - Filed May 3, 2012


A Davidson County Criminal Court Jury convicted the appellant, Christopher Earl Watts, of
four counts of aggravated child abuse, two counts of aggravated child neglect, and one count
of child neglect. After a sentencing hearing, the appellant received an effective sentence of
seventy-five years to be served at one hundred percent. On appeal, the appellant contends
that (1) the trial court erred by denying his motion to sever the offenses; (2) the trial court
erred by instructing the jury that the appellant’s co-defendant was an accomplice; (3) the
evidence is insufficient to support the convictions; (4) the trial court erred by failing to merge
the appellant’s aggravated child neglect convictions; and (5) his effective sentence is
excessive. The State concedes that the trial court erred by failing to merge the appellant’s
aggravated child neglect convictions. We conclude that the trial court erred by failing to
grant the appellant’s motion to sever but that the error was harmless. We also conclude that
the evidence is insufficient to support one of the appellant’s convictions for aggravated child
abuse, one of his convictions for aggravated child neglect, and his conviction for child
neglect. The appellant’s remaining convictions and effective seventy-five-year sentence are
affirmed.

    Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are
                      Affirmed in Part and Reversed in Part.

N ORMA M CG EE O GLE, J., delivered the opinion of the Court, in which J AMES C URWOOD
W ITT, J R., J., joined. J ERRY L. S MITH is not participating.

Emma Rae Tennent (on appeal), J. Michael Engle (at trial), and Aisha McWeay (at trial),
Nashville, Tennessee, for the appellant, Christopher Earl Watts.

Robert E. Cooper, Jr., Attorney General and Reporter; Lindsy Paduch Stempel, Assistant
Attorney General; Victor S. Johnson, III, District Attorney General; and Brian Holmgren,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                              OPINION

                                      I. Factual Background

       The record reflects that in October 2007, the Davidson County Grand Jury indicted
the appellant for the following crimes: count 1, aggravated child abuse; count 2, child
neglect; count 3, aggravated child abuse; counts 4 and 5, aggravated child neglect; and counts
6 and 7, aggravated child abuse. According to the indictment, counts 1 and 2 occurred on
or about April 16, 2007; counts 3 and 4 occurred on or about June 15, 2007; count 5 occurred
between June 13 and 14, 2007; and counts 6 and 7 occurred between May 29 and June 15,
2007. In counts 2 though 7, the appellant was indicted jointly with the victim’s mother,
Lakeisha Watkins.1 However, the appellant was tried separately from Watkins.

       At the appellant’s trial, Janelle Driver, a paramedic with the Nashville Fire
Department, testified that about 6:30 p.m. on April 16, 2007, she was dispatched to Watkins’
home in response to a 911 call placed by Watkins. When paramedics arrived, Watkins was
outside carrying the fifteen-month-old victim. Driver said the victim was breathing and had
“no obvious apparent injury.” Watkins told Driver that the victim fell about 11:00 a.m., may
have hit his head, and was fine all day but began acting sleepy about 6:00 p.m. Watkins also
told Driver that she did not call 911 earlier because the victim was acting normal.

        Driver testified that the victim appeared “a little bit sleepy.” In assessing the victim,
Driver asked Watkins about seizures, and Watkins said the victim did not have a history of
seizures. Driver noticed the victim had a bruise above the top of his nose that was consistent
with a fall or blunt injury. When she lifted the victim’s shirt to check his airway and listen
to his heart, she noticed small scratches on both sides of his neck. Driver said Watkins told
her the scratches were due to the victim’s “rough playing.” Driver did not see any other
injuries on the victim, and paramedics transported him to the Vanderbilt Pediatric Emergency
Room (ER). Driver never talked with the appellant.

       Bryan Jones, a paramedic with the Nashville Fire Department, testified that on the
night of June 15, 2007, paramedics were dispatched to Watkins’ home in response to a 911
call about an unconscious child. When they arrived at 10:18 p.m., firemen were carrying the
victim to an ambulance and were using a bag mask over the victim’s face to ventilate him.
The victim was having seizures and was unable to control his airway or breath efficiently.
The victim had a pulse, but his heart rate was very low and irregular. Paramedics continued
to ventilate the victim with the bag mask and gave him Valium rectally to control the


        1
        Watkins also was charged in count 8 of the indictment with aggravated child abuse for striking the
victim with a belt between May 29, 2007, and June 15, 2007.

                                                   -2-
seizures. Jones said Watkins “described seizure activity” that occurred about eighteen hours
before the 911 call. However, Watkins denied any recent trauma to the victim. Jones said
there was no evidence of any food in the victim’s airway that would have prohibited the
victim from breathing and that Watkins did not say the victim choked on anything. Watkins
told Jones that the victim did not have a history of seizures. Jones noticed the victim’s pupils
were small and were not at a normal level, indicating a neurological injury or a drug
overdose. The victim’s condition was critical, and paramedics transported him to the
hospital. Jones never spoke with the appellant.

       On cross-examination, Jones testified that the Valium caused the victim’s condition
to improve temporarily. However, the victim’s seizures returned while en route to the
hospital.

       Falonda Tolston, a case manager for Child Protective Services, testified that she
became involved with the victim’s case on April 17, 2007. The victim spent one day in the
hospital, and Tolston spoke with his mother and maternal grandparents. Tolston said that as
part of the victim’s “safety plan,” he was to live with his maternal grandmother for thirty
days so that Tolston could complete her investigation. On April 18, 2007, Tolston went to
Lakeisha Watkins’ apartment, but no one was there. About May 22, 2007, Tolston received
a telephone call from the victim’s maternal grandfather, telling her that Watkins and the
appellant had taken the victim home. On May 29, Tolston went to Watkins’ apartment and
spoke with her. Tolston said that the victim “still had some marks from the [April 16]
incident” but that he “seemed fine.” The appellant was not present, and Tolston did not see
any evidence he was living with Watkins. Tolston said that if she had received information
about the appellant’s living there, she would have “[p]robably re-enacted the safety
placement.” Tolston needed to interview the appellant in order to complete her investigation
but never spoke with him. In June 2007, she learned the victim was in the hospital again.
At that point, the police got involved with the victim’s case.

       On cross-examination, Tolston acknowledged that nothing legally prevented Watkins
from removing the victim from his grandparents’ care. Tolston also acknowledged that the
appellant’s living with Watkins would have been a violation of Watkins’ lease agreement,
which allowed only family members to live in Watkins’ apartment.

       On redirect examination, Tolston testified that when she saw the victim in the hospital
in April 2007, he had bruises on his face and a few marks on his right eye. She said that
when she saw him on May 29, 2007, he still had “old marks from April. . . . They appeared
to be scratches and old scars.”

       Detective Woodrow Ledford of the Metropolitan Nashville Police Department

                                              -3-
(MNPD) testified that about 10:00 p.m. on June 15, 2007, he was on patrol and was
dispatched to Watkins’ apartment. When he arrived at the apartment, the victim was in an
ambulance, and Watkins was sitting in the cab of the ambulance. Detective Ledford went
inside Watkins’ apartment, but no one was there. He went upstairs and noticed a puddle of
water on the bathroom floor.

       On cross-examination, Detective Ledford testified that he did not see a telephone in
the apartment. He acknowledged that he spoke with Watkins and that she told him she fed
the victim bologna and bread that night.

       John Watkins, Lakeisha Watkins’ father, testified that he currently had custody of the
three-year-old victim. On April 16, 2007, he and his ex-wife learned the victim was in the
hospital and went to see the victim. The victim had a bruise on his forehead, and his eyes
were swollen shut. He also had a small knot on the side of his head and a small knot on the
back of his head. Mr. Watkins spoke with the appellant at the hospital. The appellant
claimed that the victim pulled away from the appellant’s hand, ran down a hill, fell, and hit
his face. Mr. Watkins had seen the victim run previously, and the victim did not run very
well. While the victim was in the hospital, the appellant told some nurses that he was the
victim’s father. Mr. Watkins told the appellant that he was not the victim’s father or
stepfather, and the appellant got upset. The appellant claimed he cared for the victim, but
Mr. Watkins did not believe him. When doctors discharged the victim from the hospital, he
lived with Mr. Watkins for about three weeks. The victim was alert and did not have any
seizures during that time. Then the victim went to live with his grandmother for three weeks.
At some point, the victim’s mother and the appellant took the victim home. Mr. Watkins
notified Falonda Tolston.

        Mr. Watkins testified that in June 2007, the appellant telephoned Mr. Watkins’ ex-
wife and told her that the victim was in the hospital. Later, the appellant telephoned her
again and asked how the victim was doing. Mr. Watkins said he told the appellant to “come
down here and see for yourself.” The victim was in the hospital for a couple of weeks, but
Mr. Watkins never saw the appellant. After the victim was discharged, the victim went to
a hospital in Atlanta for rehabilitation. He was there for one month, and Mr. Watkins stayed
with him. The victim was blind and had to learn to walk again and use his arms and hands.
After he left the Atlanta hospital, his eyesight returned. Mr. Watkins said that since the
victim had regained his eyesight, his recovery “has been like leaps and bounds.” The victim
still had limited use of his left leg and arm and appeared to have some double vision.

       On cross-examination, Mr. Watkins denied telling the appellant to leave the hospital
in April 2007. He explained that the hospital staff asked the appellant to leave because the
appellant made a commotion when Mr. Watkins objected to the appellant’s saying he was

                                             -4-
the victim’s father. Mr. Watkins said there was a slight slope near the dumpsters in his
daughter’s apartment complex.

       Pamela Watkins, Lakeisha Watkins’ mother, testified that on April 16, 2007, she
learned the victim was in the hospital. She said that the victim had bruises “all about his
face” and that the appellant claimed the victim fell down a hill near the dumpsters. The
victim stayed in the hospital overnight. The next day, he went to live with his grandfather
for three weeks. Then he lived with Pamela Watkins for three weeks. She said she never
saw the victim exhibit unusual behavior or have any seizures during that time. After the
victim had been with his grandparents for six weeks, his mother took him home. In June
2007, the appellant telephoned Pamela Watkins and told her that the victim had stopped
breathing and was in the hospital. She went to the hospital but never saw the appellant.
About two days before the victim went to the hospital, Lakeisha Watkins told her mother that
she thought the victim had had a seizure.

       On cross-examination, Pamela Watkins testified that she did not see the victim from
the time he left her care until he returned to the hospital in June. She acknowledged that
there was a slope at the dumpsters near her daughter’s apartment and said that the slope was
dangerous. She denied telling someone from the Department of Children’s Services (DCS)
that she fell near the dumpsters.

       Detective Faye Okert of the MNPD testified that on June 15, 2007, she went to
Vanderbilt Hospital to investigate a report of an injured seventeen-month-old child. She
arrived just before midnight and photographed the victim. She also spoke with the victim’s
mother, grandparents, and a social worker. At that time, doctors did not know what was
causing the victim’s seizures, and Detective Okert did not have any reason to believe a crime
had been committed. She interviewed the victim’s mother two additional times, and all three
interviews were recorded. Detective Okert never saw the appellant at the hospital. On June
18, Detective Okert visited the victim in the hospital, where she witnessed and video-
recorded him having a seizure. She interviewed the appellant in person on June 20, recorded
the interview, and played the video of the victim’s seizure for the appellant. During the
interview, the appellant mentioned someone named Michael who had spent the night at
Lakeisha Watkins’ apartment. Detective Okert said the police “tried to identify who he could
be and never could figure out whether there was a Michael.” On June 21, Detective Okert
went to Watkins’ apartment and photographed the dumpsters where the victim allegedly fell
in April 2007. Detective Okert said that a neighbor telephoned 911 on April 16 and that the
911 call on June 15 was placed from Nicole Riley’s telephone.

       The State played the videos of the victim’s seizure and the appellant’s June 20
interview for the jury. During the appellant’s interview, he told Detective Okert the

                                             -5-
following: The appellant had been living with Lakeisha Watkins for nine or ten months. On
the morning of April 16, 2007, Watkins went to the dentist, and the appellant babysat the
victim. While Watkins was gone, the appellant took out the trash. The victim went with
him, ran down a hill, and fell. The victim was “alright at first,” but his lip was “busted.”
Later, a knot appeared on his head, and the appellant told Watkins to call an ambulance. The
victim fell near the dumpster about 11:00 a.m., but the appellant and Watkins did not call for
help until 7:00 p.m. because Watkins did not want to take the victim to the hospital. The
appellant did not know anything about the bruises on the victim’s face. He said that he had
seen Watkins “pop” the victim previously for misbehaving and that he had “popped” the
victim’s hand one time.

        On the morning of Wednesday, June 13, the victim had his first seizure while the
appellant was changing his diaper. The victim’s eyes rolled back into his head, but he did
not “lock up.” At the time, the appellant and Watkins did not know the victim was having
a seizure; the appellant thought the victim was having a heat stroke because it was hot in the
apartment. The appellant put the victim in front of a fan, and the victim “snapped out of it.”
The victim was “okay” and “running around.” On Friday morning, June 15, the appellant
awoke and noticed the victim was not in his playpen. Watkins and the appellant had a baby
gate to prevent the victim from going downstairs, but they had failed to put the gate up. The
appellant went downstairs and found the victim leaning on the couch. At some point, the
victim started screaming, which was unusual, and Watkins gave him some Tylenol. Later
that day, Watkins fed the victim bologna and bread. Then she handed the victim to the
appellant and left the apartment to get something to eat. The appellant put the victim down,
noticed his lips were blue, and noticed he was lifeless. The appellant panicked and yelled
for someone to call the police. The appellant did not know cardio pulmonary resuscitation
(CPR) but blew into the victim’s mouth and “pressed” on the victim. A female neighbor
performed CPR and got the victim to breathe.

        About forty-five minutes into the interview, the victim told Detective Okert for the
first time that someone named Michael spent Thursday night, June 14, in the apartment.
However, the appellant did not think Michael hurt the victim. The appellant denied
“thumping” the victim or pushing him down. He also denied ever going into a room with the
victim, shutting the door, and causing a “thud” in the room. The appellant said he had seen
Watkins “thump” and “pop” the victim previously. However, he said that Watkins was a
wonderful mother and that he did not think she hurt the victim.

        Dr. Lawrence Stack, an ER physician at Vanderbilt Hospital, testified as an expert in
emergency medicine that he and a resident physician examined the victim on April 16, 2007.
According to the victim’s medical records, the victim’s “stepfather” said that about 11:00
a.m., the victim fell “flat on his face” while they were walking down a hill to take out the

                                             -6-
trash. The victim developed bruises on his forehead and multiple abrasions on his upper
extremities and face. He also had been sleeping since the fall. Dr. Stack noticed the victim
was fussy and had no response when Dr. Stack tried to open his eyes. The victim had
multiple bruises on his forehead, face, upper arms, and shoulders, and a fall did not
adequately explain the victim’s injuries. Dr. Stack initiated a non-accidental trauma plan that
included a skeletal survey, a CT scan, social services, and DCS. Although the CT scan
showed no evidence of trauma to the brain, Dr. Stack diagnosed the victim with a
concussion, which Dr. Stack explained was a disruption of brain function caused by
significant force. The victim was admitted to the hospital in order for a Care Team to
evaluate his bruises and home environment.

       On cross-examination, Dr. Stack testified that the radiologist who read the victim’s
CT scan found an arachnoid cyst in the victim’s brain. However, the radiologist considered
the cyst to be benign. Therefore, Dr. Stack saw no connection between the cyst and the
victim’s injuries. Although the victim was cleared for discharge from the ER at 10:20 p.m.,
he was admitted to the hospital for the Care Team evaluation. Dr. Stack acknowledged that
the victim’s grandfather did not want the victim to be around the appellant. The
grandfather’s concern raised Dr. Stack’s suspicion. Dr. Stack said that he did not see the
victim lose consciousness but that the victim was fussy, which was abnormal behavior.

        On redirect examination, Dr. Stack testified that a physician could not see a
concussion on a CT scan and that a concussion was a clinical diagnosis. The resident
physician who treated the victim wrote in her report that the victim had three linear petechiae
in a slap pattern on his left cheek and that he had abrasions and swelling on his lower lip.

       Jessica Mitchell testified that in April 2007, she was Watkins’ next door neighbor.
The appellant was Watkins’ boyfriend. Mitchell saw him go in and out of Watkins’
apartment every day, and the appellant told Mitchell that the victim was his son. About 4:00
p.m. on April 16, Watkins asked Mitchell to drive her and the victim to the hospital. Mitchell
said the appellant “was going looking for a ride -- another ride, I guess, on his own terms.”
Mitchell told Watkins that she would take Watkins and the victim to the hospital after her
children got home from daycare. The victim kept going to sleep. Mitchell thought he needed
medical attention and called 911.

       On cross-examination, Mitchell testified that sometime later, she saw the victim at a
birthday party for Nicole Riley’s child. She said the victim was awake and alert but “looked
like he was sick or something.”

       On redirect examination, Mitchell acknowledged that a “blow-up bouncy” toy for
children to jump in was at the party. However, Mitchell did not see the victim jump or

                                              -7-
interact with other children. She said the victim “wasn’t involved with nothing,” so she
thought something was wrong with him.

        Nicole Riley, the appellant’s cousin, testified that in June 2007, she was Watkins’
neighbor. The appellant was Watkins’ boyfriend, bought food for Watkins and the victim,
and seemed to like the victim. On the afternoon of Wednesday, June 13, Riley had a birthday
party for her son and invited the victim. The appellant brought the victim to the party. Riley
said the victim “didn’t ever move, he didn’t ever talk, he didn’t ever play. . . . He just stood
there.” Riley gave the victim a popsicle, and he ate it. She said that when Watkins arrived
at the party, the victim “busted into tears.” Riley said Watkins grabbed the victim by the arm
or wrist, “jerked him up off the porch,” and took him home. Watkins and the victim later
returned to the party, and Watkins got into the bounce-toy with him. However, the victim
would not play. Riley did not see the victim have any seizures.

        On cross-examination, Riley testified that Watkins often got mad when the appellant
left the apartment and that Watkins “slammed the door and stuff like that.” The State showed
Riley a photograph of the victim’s bedroom, and she identified a baby gate. She said that she
gave the baby gate to the appellant so that the victim would not fall down the stairs in
Watkins’ apartment.

        Latoya Starks testified that in June 2007, she lived in an apartment across from
Lakeisha Watkins’ apartment but did not know Watkins or the appellant. One night, Starks
was on her porch when she saw the appellant run out of Watkins’ apartment. The appellant
yelled for help, said his son was not breathing, and was in a panic. Starks and some other
people ran to Watkins’ apartment and went upstairs. The victim was lying on the floor, was
purple, and was not breathing. Someone tried to give the victim CPR, but it did not help, so
Starks left and got her friend, Barbara Miller, to go to Watkins’ apartment. Starks said Miller
performed CPR on the victim and “brought him back.” The victim was coughing, and Starks
asked what was in his mouth. The appellant told her it was bread and bologna. Starks said
that the bologna “never came up” but that she saw bread in the corner of the victim’s mouth.
They carried the victim downstairs just as Watkins walked into the apartment. Watkins
pulled the bread out of the corner of the victim’s mouth, shook the victim, and smacked the
victim’s face. Starks said Watkins told the victim to “stay with me, stay with me.” Starks
said that the victim “went out again,” that Miller performed CPR again, and that the victim
“came back.” Starks said it was hot in the apartment.

       Dr. Sandra Moutsios, a pediatrician and internist at Vanderbilt Hospital, testified as
an expert in pediatric medicine and child abuse evaluation. When the victim came to the ER
on June 15, 2007, he received treatment for continuous seizures and was stabilized. He
continued to have seizures intermittently for one and one-half hours and received multiple

                                              -8-
intravenous medications to stop them. He also had a CT scan, an MRI, a skeletal survey, and
an opthamologic exam. On June 17, Dr. Moutsios was a member of the Care Team that
evaluated the victim in the hospital’s intensive care unit. Dr. Moutsios said that the Care
Team was the consultation service responsible for evaluating children suspected of being
abused and that she conducted a “head to toe” examination of the victim. The victim was not
very responsive and would not open his eyes in response to voice. The victim moved all of
his extremities minimally, but spontaneously, and moved his right side more than his left.
The victim made sounds with his mouth and gritted his teeth. Dr. Moutsios said that his
heart, lungs, and abdomen were normal and that “[i]t was his mental status that was most
concerning.”

        Dr. Moutsious spoke with Lakeisha Watkins. She said Watkins told her the following:
About noon on Wednesday, June 13, the victim had an episode of crying, gritting his teeth,
and locking his joints. His eyes also rolled backed into his head. The episode lasted five
minutes and resolved on its own, and the victim behaved normally for the rest of the day. On
Thursday, June 14, the victim attended a birthday party. He and his mother jumped in a
“bounce factory type attraction,” and the victim used his arms and legs normally. On Friday,
June 15, Watkins awoke about 8:00 a.m. and discovered that the victim had crawled out of
his playpen. She found him downstairs, standing by the couch with his head and arms resting
on the couch. Watkins thought the victim was tired and put him into bed. He had an episode
of screaming, crying, clenching his hands, and extending all four extremities, but the episode
resolved in a few minutes. The victim would not walk, so Watkins carried him to a seat for
breakfast. The victim ate cereal and drank milk. Watkins thought he was in pain, gave him
Tylenol, and put him in his playpen with a fan. The victim did not want to walk and was
sleepy for the rest of the day. About 10:00 p.m., Watkins left the victim with the appellant
and went to get something to eat. When she returned to the apartment, the appellant was
standing at the door, yelling for help, and saying that the victim was not breathing. Watkins
found the victim upstairs, lying on the floor and gasping for breath. The appellant had tried
to give the victim CPR, but the victim was not breathing. A neighbor gave the victim CPR,
and the victim began breathing. Paramedics arrived at 10:15 p.m. Dr. Moutsious said that
Watkins demonstrated the victim’s episodes from Wednesday, Friday morning, and Friday
night. From the demonstrations, Dr. Moutsious thought victim was having “tonic clonic”
seizures. Dr. Moutsious said she was “concerned” that the victim had sustained a head injury
prior to the seizures.

       Dr. Moutsious testified about the victim’s skeletal survey, opthalmologic exam, CT
scan, and MRI. The victim’s skeletal survey revealed a fracture to his left arm bone near the
wrist. She described the fracture as a “buckle fracture,” meaning “there was some course
that caused the outside layer of the bone to actually buckle.” Significant force caused the
fracture, which had started to heal. Dr. Moutsious estimated that the victim’s arm was

                                             -9-
broken one to two weeks before he was brought to the hospital on June 15; the fracture did
not occur within one or two days of June 15. She said that the fracture could have resulted
from the “bending of the bone” and that “[w]e see that sometimes in older athletes that end
up on an outstretched wrist and the bone buckles.” She said the fracture also could have
resulted from a “twisting mechanism.” She said that the arm would have been painful, that
she would have expected the victim to cry and not use the arm, and that some swelling could
have appeared over the fracture.

       Dr. Moutsious testified that the victim had extensive bilateral retinal hemorrhages in
his eyes, showing a severe brain injury caused by significant and severe force. For the first
two weeks the victim was in the hospital, Dr. Moutsious could not get him to track light or
sound. She said that if the victim’s brain was injured on June 15, she would have expected
the victim’s caregiver to have noticed he was not acting normal. In the ER, the victim’s CT
scan was quickly read as normal. However, when it was re-read in the Pediatric Intensive
Care Unit, the victim was found to have a subdural hematoma. The victim’s MRI revealed
subdural and subarachnoid hemorrhages, also known as bleeding in the brain, on the right
side. The bleeding was caused by a lateral force or shake. The victim went for some period
of time without breathing, which deprived the central part of his brain of oxygen. She said
the victim could have easily died on Friday night.

       Dr. Moutsious testified that the victim’s MRI showed some of the “bleeds” in his
brain were acute, meaning they occurred within a couple of days from the time the victim
stopped breathing. Although Dr. Moutsious could not say exactly when the bleeds occurred,
she stated that “there’s great concern that something happened just before this child stopped
breathing” and that “when we see children present with such severe episodes of stopping
breathing and seizure, that oftentimes, there’s an injury that happened within minutes.” The
victim’s most severe bleeding caused him to have the Friday-night seizure and trouble
breathing. The victim’s brain was permanently injured, and Dr. Moutsious did not think he
would have been able to eat after he sustained the injury. She stated that if care had been
sought for the victim prior to the Friday-night seizure, the victim “may not have progressed
to that point and we could have potentially prevented that.” She said that based on the
victim’s MRI, it was “certainly possible” that the victim also sustained prior, less-severe
brain bleeds. In her opinion, the victim had a brain injury prior to the Wednesday seizure.
She stated that in her opinion, the victim sustained multiple injuries to his brain, that he
sustained non-accidental trauma to his brain, and that his wrist injury was non-accidental.

       On cross-examination, Dr. Moutsious testified that if the victim ate bologna and bread
on Friday night, then the brain injury likely happened afterward because it would have been
unusual for a child to have eaten right after a seizure. She said she did not know bread and
bologna was found in the victim’s mouth, and she acknowledged that food in the victim’s

                                            -10-
mouth could have affected his breathing. She said she found it “curious” that the victim
reportedly had a seizure on Wednesday but played and jumped at the birthday party on
Thursday. She also said that the victim’s being in the hospital in April 2007 “raised [her]
level of concern” about the injuries he sustained in June 2007. She acknowledged that the
victim’s CT scans in April and June showed an arachnoid cyst within the outside layers of
his brain. However, she described the cyst as an “incidental finding” because the victim’s
radiologist and neurologist did not think the cyst was significant or related to his injuries. She
acknowledged that the bleeding in the victim’s brain was due to injuries at different times.
She reiterated that one bleed was acute, meaning it occurred within a couple of days, but that
some of the bleeds “were called consistent with possible old subdurals [and] would have
been older than two weeks.” Lakeisha Watkins never told her that the victim had a history
of falling down the apartment stairs.

        On redirect examination, Dr. Moutsious testified that in her opinion, a fall down the
stairs did not cause the victim’s injuries because the injuries were of different ages and
locations. She stated, “I don’t think this is a one event trauma for this child.” She
acknowledged that given what happened to the victim in June, his injuries in April were more
likely the result of non-accidental trauma. She stated that the victim’s choking did not
explain his June injuries. She acknowledged that the likely sequence of events for the
victim’s June injuries was as follows: Trauma to the victim’s brain, subdural and
subarachnoid hemorrhages, and difficulty breathing. She stated that “it’s difficult to say
whether [the] brain injury caused him to stop breathing or [the] seizure caused him to stop
breathing. But with that addition, I believe that’s the sequence of events.”

       Lakeisha Watkins, the victim’s mother, acknowledged that she was the appellant’s co-
defendant in seven of the eight counts and testified that she had not been promised anything
in exchange for her testimony.2 Watkins said she attended special education classes in high
school and did not graduate but received a certificate of attendance. The victim was born in
January 2006, and Watkins did not work after he was born. She supported herself and the
victim with assistance from the Families First program, food stamps, and help from her
parents. Watkins met the appellant in 2007 and was pregnant with his child at the time of
the events in question. The appellant played with the victim sometimes and changed his
diaper. She said that the appellant did not pay for food and that he was “not really” the
victim’s caretaker. However, Watkins would leave the victim in the appellant’s care about
once per week for two or three hours.


        2
          At the time of the appellant’s trial, a jury already had convicted Watkins of attempted child neglect
as a lesser-included offense of child neglect in count 2 of the indictment; aggravated child abuse in counts
3, 6, 7, and 8; and aggravated child neglect in count 4. See State v. Lakeisha Margaret Watkins,
No. M2009-02607-CCA-R3-CD, 2011 Tenn. Crim. App. LEXIS 523, at *1 (Nashville, July 8, 2011).

                                                     -11-
        Watkins testified that on April 16, 2007, she went to the dentist about 9:00 a.m. The
victim stayed with the appellant. When Watkins returned home about noon, she saw that the
victim had a large knot on his forehead and that he could not open his eyes. The appellant
told Watkins that he and the victim were behind a dumpster, that the victim began running,
that the victim let go of the appellant’s finger, and that the victim fell. Watkins said that the
victim had just started learning to run and that he could not run very fast. She did not see any
other injuries on the victim and accepted the appellant’s explanation. However, about thirty
minutes later, the victim was still sleepy. The appellant did not want Watkins to call an
ambulance, so Watkins went to Jessica Mitchell’s house. Mitchell had a car, and Watkins
asked Mitchell to drive her and the victim to the hospital. Mitchell said she would drive
them. However, about one hour later, Mitchell told Watkins that something was wrong with
the car. About 6:00 p.m., Mitchell called an ambulance, and paramedics took the victim and
Watkins to the hospital. The appellant arrived at the hospital about twenty or thirty minutes
later, and he and Watkins spoke with doctors. The appellant told the doctors that he was the
victim’s stepfather. Watkins got upset with the doctors because they said they were going
to take the victim away from her. They questioned her about other bruises on the victim, but
she did not have an explanation for the bruises. She said she could not explain why she
waited to call an ambulance for the victim.

        Watkins testified that when the victim got out of the hospital, he stayed with her
parents. At some point, the victim’s parents asked Falonda Tolston if the victim could go
back to Watkins. Tolston told them yes but that she first had to check Watkins’ apartment.
Tolston visited Watkins’ apartment after the victim returned to live with Watkins. Watkins
lied to Tolston by telling Tolston that she and the appellant had ended their relationship, and
Tolston allowed the victim to remain with Watkins. Watkins said her parents did not approve
of her relationship with the appellant but approved of the appellant’s being around the victim.

        Watkins testified that about two days before the victim’s June admission to the
hospital, she and the victim went to a birthday party hosted by Nicole Riley. Watkins said
Riley had a “bounce machine” at the party. Watkins said that she tried to get the victim to
play in the machine but that he “was just sitting there.” About noon on Wednesday, June 13,
the victim had his first seizure while Watkins was taking out the trash. She said that she did
not see the seizure but that the appellant told her the victim was “locking up” his left arm and
grinding his teeth. Watkins did not get medical help for the victim at that time because she
was scared. The victim acted normal for the rest of the day, and the appellant told her not
to call an ambulance because the appellant did not think the victim’s condition was serious.

      Watkins testified that on Friday, June 15, she awoke about 9:00 a.m. The appellant
and the victim were in the victim’s bedroom, and the appellant was cleaning the room.
Watkins heard the victim screaming and crying, got out of bed, and went into the victim’s

                                              -12-
bedroom. The appellant was holding the victim. She said the appellant told her that he found
the victim downstairs, “asleep standing up.” About five minutes later, the victim had a
seizure. The seizure lasted five to ten minutes, and the victim was weak and sleepy
afterward. Watkins was worried, but the appellant told her not to call an ambulance. Watkins
gave the victim Tylenol and let him sleep for about one hour. Then she gave him Fruit Loops
and milk. Watkins still wanted to call an ambulance for the victim, but the appellant told her
not to call. For the rest of the day, the victim acted weak and sleepy. Watkins said she
wanted to get help for the victim but was scared he would be taken away from her.

        Watkins testified that about 9:45 p.m., the appellant suggested that she leave the
apartment to get something to eat. He offered to watch the victim. Watkins had just fed the
victim pieces of bologna and bread. The victim did not have any trouble eating and did not
choke. The victim was not having trouble breathing, and he was awake in his room when
Watkins left the apartment. She said she was gone from the apartment about five minutes.
When she returned, the appellant was outside. He yelled her name and said the victim was
not breathing. Watkins ran inside and upstairs to the victim’s bedroom. The victim was
lying on the floor, and Watkins picked him up. A neighbor came in and performed CPR. One
of the appellant’s cousin’s telephoned 911, and Watkins told the operator that the victim was
not breathing. Watkins said that she shook the victim and told him to wake up but that she
did not shake him back and forth or slap his face.

        Watkins testified that she had seen the appellant use his fingers to “thump” the
victim’s head previously. One time, she saw the appellant pull the victim’s shirt up over the
victim’s head and let the victim run into a wall. She also saw the appellant push the victim,
causing him to fall on his buttocks and cry. Watkins spoke with the police and told them that
the appellant would take the victim into the victim’s bedroom and “[fuss] or [holler]” at the
victim. She acknowledged that she asked the appellant to discipline the victim because she
could not “handle it.” She said that the appellant would take the victim into another room
to discipline him and that she assumed the appellant just talked to the victim. She said she
lied to the police and the assistant district attorney general by telling them that the appellant
would close the door and that she would hear loud thumps in the room. Although she
acknowledged lying to the police, she maintained that she saw the appellant shove the victim
and thump his forehead.

        Watkins testified that the appellant must have caused the bruises on the victim’s head,
face, and upper arms in April 2007 because “he was the only one that was taking care of him
at the time.” She said that the victim’s June 2007 injuries resulted “[f]rom not calling the
ambulance when I was supposed to.” The victim never complained about his wrist, and
Watkins did not know how he broke his wrist. She said she truthfully told the police that she
saw the appellant “jerk” the victim’s arm one time. She said that the appellant jerked the

                                              -13-
victim’s arm during the week of June 15, 2007, and that the victim started crying.

        On cross-examination, Watkins acknowledged that from April to June 2007, the
appellant spent a lot of time at her apartment but also was gone a lot. The appellant was not
very helpful and did not do a lot of activities with the victim. She acknowledged that the
appellant took the victim for walks. She also acknowledged that a man named Michael spent
the night of Thursday, June 14, in the apartment. She thought Michael left the apartment
about 5:00 a.m. on Friday morning because that is what time he told her he was going to
leave. She acknowledged that she would get frustrated with the victim and said that she
would let the appellant discipline him because she was “afraid that [she] would go
overboard.” She said she spoke with the police three times in June 2007 but did not tell them
she pushed the victim or caused some of his injuries. At first, Watkins denied telling the
police that she hit the victim with a belt. However, she acknowledged demonstrating for the
police how she used a belt to hit the victim. She then acknowledged using a belt to discipline
the victim but said she used a belt only one time. She denied telling the police that she hit
the victim with a belt every day. She said she never went overboard in disciplining the
victim.

       On redirect examination, Watkins acknowledged telling the police that she heard the
appellant force the victim “up against the wall” four times and “against the floor” twice.
However, she said she lied to the police. She said she truthfully told the police that the
appellant yelled at the victim, told him to stop crying, and called him a “momma’s boy.” She
said Michael slept downstairs on the night of June 14, that the victim slept upstairs, and that
Michael never had contact with the victim.

       At the close of the State’s proof, the State made the following election of offenses:
Count 1, the appellant committed aggravated child abuse on or about April 16, 2007, by
causing severe head injuries to the victim, including a concussion, inability to open his eyes,
and multiple facial bruises; count 2, the appellant committed child neglect by failing to seek
timely medical treatment for head injuries the victim sustained on April 16, 2007; count 3,
the appellant committed aggravated child abuse on or about June 15, 2007, by causing severe
head injuries to the victim, including anoxic brain damage, acute subdural and subarachnoid
hemorrhages, retinal hemorrhages, and severe seizures; count 4, the appellant committed
aggravated child neglect by neglecting the victim’s welfare and failing to seek timely medical
treatment for seizures the victim experienced on the morning of June 15, 2007, and his
“decreased physical abilities throughout that day”; count 5, the appellant committed
aggravated child neglect by neglecting the victim’s welfare and failing to seek timely medical
treatment for the seizures the victim experienced on or about Wednesday, June 13, 2007;
count 6, the appellant committed aggravated child abuse by causing a subdural hematoma
and other brain trauma to the victim between May 29 and June 15, 2007; and count 7, the

                                             -14-
appellant committed aggravated child abuse by causing a fracture to the victim’s left ulna
between May 29 and June 15, 2007. The jury convicted the appellant as charged.

                                         II. Analysis

                                     A. Motion to Sever

       The appellant contends that the trial court erred by failing to grant his motion to sever
counts 1 and 2, which occurred in April 2007, from the remaining counts, which occurred
in June 2007. The State acknowledges that the trial court erred by failing to grant the
severance motion but argues that the error was harmless. We agree with the State.

         Before trial, the appellant filed a motion to sever the offenses allegedly committed in
April 2007 from the offenses allegedly committed in June 2007. In the motion, the appellant
argued that severance was necessary because one trial would “threaten the unanimity of any
verdicts” and because the proof was going to be complex and require the jury “to make an
immense number of legal and factual distinctions.” In a written response, the State argued
that the trial court should deny the motion because “the defendants evidenced a common
scheme or plan to abuse and neglect the victim” and because the offenses were part of the
same criminal transaction. The State also argued that one trial was necessary to establish
identity and absence of mistake or accident and to provide a contextual background. In a
written order, the trial court concluded that the April and June episodes were part of a
common scheme or plan and that evidence from one trial would be admissible in a second
trial to establish identity, intent, and lack of mistake or accident.

        Tennessee Rule of Criminal Procedure 8(b) states that two or more offenses may be
joined in the same indictment if the offenses constitute parts of a common scheme or plan
or if they are of the same or similar character. Tenn. R. Crim. P. 8(b)(1), (2). Tennessee
Rule of Criminal Procedure 13(b) provides that the trial court may order severance of
offenses prior to trial if such severance could be obtained on motion of a defendant or the
State pursuant to Rule 14. Rule 14(b)(1) provides that “[i]f two or more offenses are joined
or consolidated for trial pursuant to Rule 8(b), the defendant has the right to a severance of
the offenses unless the offenses are part of a common scheme or plan and the evidence of one
would be admissible in the trial of the others.”

       Our supreme court has held that “decisions to consolidate or sever offenses pursuant
to Rules 8(b) and 14(b)(1) are to be reviewed for an abuse of discretion.” State v. Shirley,
6 S.W.3d 243, 247 (Tenn. 1999). “A holding of abuse of discretion reflects that the trial
court’s logic and reasoning was improper when viewed in light of the factual circumstances
and relevant legal principles involved in a particular case.” State v. Moore, 6 S.W.3d 235,

                                              -15-
242 (Tenn. 1999).

       In examining a trial court’s ruling on a severance issue, the primary consideration is
whether the evidence of one offense would be admissible in the trial of the other if the
offenses remained severed. See Spicer v. State, 12 S.W.3d 438, 445 (Tenn. 2000).
Essentially, “any question as to whether offenses should be tried separately pursuant to Rule
14(b)(1) is ‘really a question of evidentiary relevance.’” Id. (quoting Moore, 6 S.W.3d at
239). As such, the trial court must determine from the evidence presented that

              (1) the multiple offenses constitute parts of a common scheme
              or plan, (2) evidence of each offense is relevant to some material
              issue in the trial of all the other offenses, and (3) the probative
              value of the evidence of other offenses is not outweighed by the
              prejudicial effect that admission of the evidence would have on
              the defendant.

Id. (citations omitted).

       This court previously has concluded, “A common scheme or plan for severance
purposes is the same as a common scheme or plan for evidentiary purposes.” State v. Hoyt,
928 S.W.2d 935, 943 (Tenn. Crim. App. 1995), overruled on other grounds by Spicer, 12
S.W.3d at 447. Typically, common scheme or plan evidence tends to fall into one of the
following three categories:

              (1) offenses that reveal a distinctive design or are so similar as
              to constitute “signature” crimes; (2) offenses that are part of a
              larger, continuing plan or conspiracy; and (3) offenses that are
              all part of the same criminal transaction.

Moore, 6 S.W.3d at 240.

       Turning to the instant case, the offenses did not reveal a distinctive design and were
not so similar as to constitute “signature” crimes. Moreover, the April offenses alleged in
counts 1 and 2 were not part of the same criminal transaction as the June offenses alleged in
counts 3 through 7. Regarding whether the offenses were part of a larger, continuing plan
or conspiracy, our supreme court has explained that “a larger plan or conspiracy in this
context contemplates crimes committed in furtherance of a plan that has a readily
distinguishable goal, not simply a string of similar offenses.” State v. Denton, 149 S.W.3d
1, 15 (Tenn. 2004). Therefore, we conclude that the April and June offenses were not part
of a continuing plan or conspiracy, and the first prong of Rule 14(b)(1), that the offenses

                                             -16-
were part of a common scheme or plan, was not met. The trial court should have granted the
appellant’s severance motion.

       The State argues that the trial court’s error was harmless because the evidence against
the appellant was overwhelming.

              Whether a trial court should grant a severance under Tennessee
              Rule of Criminal Procedure 14(b)(1) involves primarily an
              evidentiary question, therefore, “the effect of a denial of that
              right is weighed by the same standard as other
              non-constitutional evidentiary errors: the defendant must show
              that the error probably affected the judgment before reversal is
              appropriate.”

Id. at 15 (quoting Moore, 6 S.W.3d at 242).

        We agree with the State that the trial court’s failure to grant a severance in this case
was harmless error. Regarding count 1, the evidence established that the appellant was the
victim’s sole caregiver on the morning of April 16; that the victim suffered a concussion,
bruises, and knots while he was in the appellant’s care; and that a fall did not explain the
victim’s injuries. Regarding the appellant’s remaining convictions, the evidence established
that the victim was in the exclusive care of his mother and the appellant from May 29 to June
15 and that he suffered numerous brain bleeds during that time. At trial, the defense
suggested to the jury that the victim was injured by falling down the stairs. However, Dr.
Moutsious testified that a fall down the stairs did not account for the number, location, and
severity of the victim’s injuries. Therefore, we agree with the State that the trial court’s
failure to grant the appellant’s severance motion was harmless. See Tenn. R. App. P. 36(b);
State v. Rodriguez, 254 S.W.3d 361, 372 (Tenn. 2008).

                                 B. Accomplice Instruction

      The appellant argues that the trial court erred by instructing the jury that Lakeisha
Watkins was an accomplice as a matter of law because the instruction amounted to a judicial
comment on the evidence. The State argues that the trial court properly instructed the jury.
We conclude that the appellant is not entitled to relief on this issue.

       At the conclusion of Watkins’ testimony, the trial court informed the parties that “I
have added about Lakeisha Watkins being an accomplice.” Defense counsel answered,
“Okay. Fine.” The trial court continued, “And I am instructing that she is an accomplice and
that her testimony would have to be corroborated.” Defense counsel stated, “Fine.” During

                                              -17-
the jury charge, the trial court instructed the jury as follows:

                     In this case, the Court charges you that the witness,
              Lakeisha Watkins, was an accomplice in the alleged offenses,
              and before the defendant can be convicted, you must find that
              this accomplice testimony has been sufficiently corroborated.

                      An accomplice is a person who knowingly, voluntarily
              and with common intent with a defendant, unites with him or
              her in the commission of an offense.

After the trial court finished instructing the jury, defense counsel asked for a bench
conference. During the conference, counsel stated,

              I apologize for not mentioning this earlier, but I ran into this. My
              problem is with the first sentence of the accomplice charge here,
              saying, the Court charges you that she was an accomplice. . . .
              The Court doesn’t mean that. But it might infer to the Jurors
              that you’re finding that she was an accomplice. I mean, as a
              matter of fact[.]

The trial court stated, “She is. I have to tell them. This is the law in this case. It’s not
whether they find her as an accomplice. She was.”

       A defendant has a “constitutional right to a correct and complete charge of the law.”
State v. Teel, 793 S.W.2d 236, 249 (Tenn. 1990). A charge resulting in prejudicial error is
one that fails to fairly submit the legal issues to the jury or misleads the jury about the
applicable law. State v. Hodges, 944 S.W.2d 346, 352 (Tenn. 1997).

       An accomplice is someone who “knowingly, voluntarily, and with common intent
participates with the principal offender in the commission of the crime alleged in the
charging instrument.” State v. Griffis, 964 S.W.2d 577, 588 (Tenn. Crim. App. 1997).
Generally, the question of a witness’s status as an accomplice is answered by determining
whether that person could have been indicted for the charged offense. State v. Boxley, 76
S.W.3d 381, 386 (Tenn. Crim. App. 2001). If the facts about the witness’s participation in
the crime are clear and undisputed, the trial court must declare the witness to be an
accomplice as a matter of law and instruct the jury that the accomplice’s testimony must be
corroborated. State v. Eric Ricardo Middleton, No. W2010-01427-CCA-R3-CD, 2011 Tenn.
Crim. App. LEXIS 833, *47 (Tenn. Crim. App. Nov. 14, 2011) (citing State v. Lawson, 794
S.W.2d 363, 369 (Tenn. Crim. App. 1990)). However, if the facts are disputed or subject to

                                              -18-
different inferences, the jury should determine as a question of fact whether the witness was
an accomplice. State v. Anderson, 985 S.W.2d 9, 16 (Tenn. Crim. App. 1997).

        Initially, we note that the appellant failed to object when the trial court stated that it
was going to give the accomplice as a matter of law instruction and failed to make a
contemporaneous objection during the jury charge. See Tenn. R. App. P. 36(a). In any
event, Watkins was indicted as a co-defendant in all but one of the counts, and a jury found
her guilty prior to the appellant’s trial. Therefore, Watkins was an accomplice as a matter
of law with regard to counts 2 through 7, and the trial court properly instructed the jury. As
to count 1, Watkins testified that she was not present when the victim’s injuries occurred on
April 16, and she was not charged with causing his injuries. Therefore, she was not an
accomplice as a matter of law with regard to that count. However, as noted by the State, the
trial court’s instruction held the State to a higher burden, requiring the jury to find that her
testimony was corroborated. Therefore, the State has demonstrated that any error regarding
the trial court’s instruction was harmless. See Rodriguez, 254 S.W.3d at 371.

                                C. Sufficiency of the Evidence

        The appellant argues that the evidence is insufficient to support the convictions. When
an appellant challenges the sufficiency of the convicting evidence, the standard for review
by an appellate court is “whether, after viewing the evidence in the light most favorable to
the prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn.
R. App. P. 13(e). The State is entitled to the strongest legitimate view of the evidence and
all reasonable or legitimate inferences which may be drawn therefrom. See State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978). Questions concerning the credibility of witnesses and
the weight and value to be afforded the evidence, as well as all factual issues raised by the
evidence, are resolved by the trier of fact. See State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997). This court will not reweigh or reevaluate the evidence, nor will this court substitute
its inferences drawn from the circumstantial evidence for those inferences drawn by the jury.
See id. Because a jury conviction removes the presumption of innocence with which a
defendant is initially cloaked at trial and replaces it on appeal with one of guilt, a convicted
defendant has the burden of demonstrating to this court that the evidence is insufficient. See
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       A guilty verdict can be based upon direct evidence, circumstantial evidence, or a
combination of direct and circumstantial evidence. State v. Hall, 976 S.W.2d 121, 140
(Tenn. 1998). “The jury decides the weight to be given to circumstantial evidence, and ‘[t]he
inferences to be drawn from such evidence, and the extent to which the circumstances are
consistent with guilt and inconsistent with innocence, are questions primarily for the jury.’”


                                              -19-
State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting State v. Marable, 313 S.W.2d 451,
457 (Tenn. 1958)). “The standard of review ‘is the same whether the conviction is based
upon direct or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn.
2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

                        1. Aggravated Child Abuse - Counts 1, 3, 6, & 7

        The appellant contends that the evidence is insufficient to support his aggravated child
abuse convictions. A defendant is guilty of aggravated child abuse when the defendant
commits the offense of child abuse and the conduct results in serious bodily injury to the
child. Tenn. Code Ann. § 39-15-402(a)(1). Child abuse occurs when a person “knowingly,
other than by accidental means, treats a child under eighteen (18) years of age in such a
manner as to inflict injury.” Tenn. Code Ann. § 39-15-401(a). “A person acts knowingly
with respect to a result of the person’s conduct when the person is aware that the conduct is
reasonably certain to cause the result.” Tenn. Code Ann. § 39-11-302(b). Bodily injury
“includes a cut, abrasion, bruise, burn or disfigurement, and physical pain or temporary
illness or impairment of the function of a bodily member, organ, or mental faculty[.]” Tenn.
Code Ann. § 39-11-106(a)(2). At the time of the appellant’s trial, serious bodily injury was
defined as bodily injury that involved

                        (A) a substantial risk of death;

                        (B) Protracted unconsciousness;

                        (C) Extreme physical pain;

                        (D) Protracted or obvious disfigurement; or

                       (E) Protracted loss or substantial impairment of a
                function of a bodily member, organ or mental faculty.

Tenn. Code Ann. § 39-11-106(a)(34)(A)-(E).3

        3
         We note that in July 2009, two months before the appellant’s trial, our state code was amended to
define “serious bodily injury to the child” in Tennessee Code Annotated Section 39-15-402(d) as

                includ[ing], but . . . not limited to, second-or third-degree burns, a fracture
                of any bone, a concussion, subdural or subarachnoid bleeding, retinal
                hemorrhage, cerebral edema, brain contusion, injuries to the skin that
                involve severe bruising or the likelihood of permanent or protracted
                                                                                                  (continued...)

                                                     -20-
        The trial court instructed the jury on criminal responsibility. A defendant is criminally
responsible for an offense committed by another if, “[a]cting with intent to promote or assist
the commission of the offense, or to benefit in the proceeds or results of the offense, the
[defendant] solicits, directs, aids, or attempts to aid another person to commit the offense.”
Tenn. Code Ann. § 39-11-402(2). “‘[U]nder the theory of criminal responsibility, presence
and companionship with the perpetrator of a felony before and after the commission of the
crime are circumstances from which an individual's participation may be inferred.’” State
v. Dorantes, 331 S.W.3d 370, 386 (Tenn. 2011) (quoting State v. Phillips, 76 S.W.3d 1, 9
(Tenn. Crim. App. 2001)). In addition, “no specific act or deed need be demonstrated.” Id.
(citing State v. Ball, 973 S.W.2d 288, 293 (Tenn. Crim. App. 1998)). A defendant also is
criminally responsible for an offense committed by another if,

                [h]aving a duty imposed by law or voluntarily undertaken to
                prevent commission of the offense and acting with intent to
                benefit in the proceeds or results of the offense, or to promote or
                assist its commission, the person fails to take a reasonable effort
                to prevent commission of the offense.

A step-parent and caretaker has a duty to protect a child from harm and provide the child
with emergency attention. State v. Hodges, 7 S.W.3d 609, 623 (Tenn. Crim. App. 1998).

       For count 1, the State alleged that the appellant committed aggravated child abuse on
or about April 16, 2007, by causing severe head injuries to the victim, including a
concussion, inability to open his eyes, and multiple facial bruises. The appellant asserts that
the evidence is insufficient to support the conviction because it failed to establish that the
victim suffered serious bodily injury. The evidence shows that the victim’s eyes were
swollen shut, that he had numerous bruises and abrasions on his face and upper body, and
that he had knots on his head. He also had a concussion, which Dr. Stack explained was a
disruption in brain function, and would not open his eyes. In our view, such injuries,
particularly in a seventeen-month-old child, qualify as serious bodily injury. Therefore, the
evidence is sufficient to support the conviction.

       For count 3, the State alleged that the appellant committed aggravated child abuse on
or about June 15, 2007, by causing severe head injuries to the victim, including anoxic brain
damage, acute subdural and subarachnoid hemorrhages, retinal hemorrhages, and severe


        3
         (...continued)
                 disfigurement, including those sustained by whipping children with objects.
Moreover, “[a] broken bone of a child who is eight (8) years of age or less” was added to the list for serious
bodily injury in Tennessee Code Annotated section 39-11-106(a)(34).

                                                    -21-
seizures. The appellant asserts that the evidence is insufficient to support the conviction
because the evidence is entirely circumstantial and indicates the victim’s mother caused the
injuries. Dr. Moutsious testified that the victim had bleeds in his brain and that one of the
bleeds occurred within a couple of days of June 15. Although Dr. Moutsious could not say
precisely when the bleed occurred, she was concerned that the victim had sustained a brain
injury within minutes of the time he stopped breathing. The evidence demonstrated that the
appellant and Watkins were the victim’s sole caregivers in the days leading up to the victim’s
June hospitalization. Watkins told the police that she allowed the appellant to discipline the
victim, that he took the victim into a room and shut the door, and that she heard thuds in the
room. Moreover, the evidence showed that the appellant was alone with the victim just
before the victim experienced the seizure that caused him to stop breathing. Therefore, the
evidence is sufficient to show that the appellant caused the anoxic brain damage, acute
subdural and subarachnoid hemorrhages, retinal hemorrhages, and severe seizures that the
victim suffered on or about June 15.

        For count 6, the State alleged that the appellant committed aggravated child abuse by
causing a subdural hematoma and other brain trauma to the victim between May 29 and June
15, 2007. The appellant argues that the evidence is insufficient to support the conviction
because (1) the State failed to show that the victim suffered a subdural hematoma and brain
trauma other than the subdural hematoma and brain trauma related to count 3, (2) the State
failed to show that the victim suffered serious bodily injury, and (3) the evidence does not
ensure juror unanimity. Dr. Moutsious testified that the victim suffered multiple brain
injuries that were caused by significant force. She said that while one of the victim’s brain
bleeds occurred within a couple of days of June 15, other bleeds were older than two weeks.
In her opinion, the victim had a brain injury before the Wednesday, June 13, seizure. As
stated above, Watkins and the appellant were the victim’s sole caregivers, and Watkins
testified that the appellant pushed the victim and “would thump” the victim when the
appellant disciplined the victim. Also, in her statement to police Watkins said that she heard
thuds when the appellant disciplined the victim. Therefore, the evidence is sufficient to show
that the appellant caused prior brain trauma to the victim, which resulted in older brain
bleeds. Moreover, we are unpersuaded by the appellant’s claim that the victim did not suffer
serious bodily injury. Bleeding in the brain, particularly bleeding that causes a seizure such
as the one the victim experienced on Wednesday, June 13, involves substantial impairment
of a function of a bodily organ. The evidence is sufficient to support the conviction for
aggravated child abuse in count 6.

       For count 7, the State alleged that the appellant committed aggravated child abuse by
causing a fracture to the victim’s left ulna between May 29 and June 15, 2007. The appellant
argues that the evidence is insufficient to show he committed aggravated child abuse because
the evidence fails to show that the victim suffered serious bodily injury. Dr. Moutsious

                                             -22-
testified that the victim’s broken ulna would have been painful, that she would have expected
him not to use the arm, and that some swelling could have appeared over the fracture.
However, her testimony is insufficient to establish that the victim suffered extreme physical
pain, that he sustained substantial impairment of his arm, or that he sustained protracted or
obvious disfigurement. Therefore, we conclude that the evidence is insufficient to support
the appellant’s conviction for aggravated child abuse in count 7.

            2. Child Neglect and Aggravated Child Neglect - Counts 2, 4, & 5

       The appellant contends that the evidence is insufficient to support his child neglect
and aggravated child neglect convictions. As charged in the indictment, a defendant is guilty
of child neglect when the defendant knowingly, other than by accidental means, neglects a
child under six years of age, so as to adversely affect the child’s health and welfare. Tenn.
Code Ann. § 39-15-401(a) (2006). Aggravated child neglect occurs when the act of child
neglect results in serious bodily injury to the child. Tenn. Code Ann. § 39-15-402(a)(1).

        For count 2, the State alleged that the appellant committed child neglect by failing to
seek timely medical treatment for head injuries the victim sustained on April 16, 2007. The
appellant contends that the evidence is insufficient to support the conviction because the
State failed to prove that the appellant’s failure to seek timely medical attention for the victim
affected the victim’s health and welfare. The State does not address the merits of issue. We
agree with the appellant that the evidence is insufficient to support his conviction for child
neglect. In order to sustain a conviction for child neglect, the proof must establish “an actual,
deleterious effect upon the child’s health and welfare.” State v. Mateyko, 53 S.W.3d 666,
669 (Tenn. 2001). The victim allegedly fell at 11:00 a.m., and paramedics transported him
to the ER about 6:30 p.m. Dr. Stack diagnosed the victim with a concussion but medically
cleared him for discharge at 10:20 p.m. Although the State proved that the appellant delayed
seeking medical treatment for the victim, the State failed to show that the delay itself
adversely affected the victim’s health and welfare. Therefore, the evidence is insufficient
to support the conviction for child neglect in count 2.

        For count 4, the State alleged that the appellant committed aggravated child neglect
by neglecting the victim’s welfare and failing to seek timely medical treatment for seizures
the victim experienced on the morning of June 15, 2007, and his “decreased physical abilities
throughout that day.” The appellant contends that the State failed to prove that his failure
to seek timely medical attention for the victim resulted in serious bodily injury. Taken in the
light most favorable to the State, the evidence shows that the victim suffered a seizure on the
morning of June 15 and that Watkins gave him Tylenol because she thought he was in pain.
The victim was sleepy and weak for the rest of the day. Watkins was worried about the
victim, but the appellant told her not to call an ambulance. The appellant and Watkins did

                                              -23-
not seek medical attention for him until he stopped breathing on the night of June 15, which
resulted in the victim’s permanent brain injury. The evidence is sufficient to support the
appellant’s conviction for aggravated child neglect in count 4.

        For count 5, the State alleged that the appellant committed aggravated child neglect
by neglecting the victim’s welfare and failing to seek timely medical treatment for the
seizures the victim experienced on Wednesday, June 13, 2007. Again, the appellant contends
that the State failed to prove that his failure to seek timely medical attention for the victim
resulted in serious bodily injury. We agree with the appellant. We have already determined
that the appellant’s failure to get medical help for the victim after the Friday-morning seizure
sustains the appellant’s conviction for aggravated child neglect in count 4. However, the
State presented no evidence to demonstrate that the appellant’s failure to seek treatment for
the victim after the Wednesday-morning seizure resulted in serious bodily injury separate and
apart from the serious bodily injury established for count 4.

       In sum, the evidence is insufficient to support the appellant’s convictions for child
neglect in count 2 and aggravated child abuse in counts 5 and 7. The evidence is sufficient
to support his convictions for aggravated child abuse in counts 1, 3, and 6 and aggravated
child neglect in count 4.

                                          D. Merger

       Next, the appellant contends that the trial court erred by failing to merge his
aggravated child neglect convictions in counts 4 and 5. The State concedes that the trial
court should have merged the convictions. We have already determined that the evidence
is insufficient to support the appellant’s conviction in count 5. In any event, as correctly
noted by the State, aggravated child neglect is a continuing course of conduct “beginning
with the first act or omission that causes adverse effects to a child’s health or welfare.” State
v. Adams, 24 S.W.3d 289, 296 (Tenn. 2000). The crime “continues until the person
responsible for the neglect takes reasonable steps to remedy the adverse effects to the child’s
health and welfare caused by the neglect.” Id. The State argued that the appellant should
have sought medical treatment for the victim after the victim’s first seizure on Wednesday.
Given that the appellant’s neglect was “continuous and without interruption” from the time
of the victim’s first seizure on Wednesday until the victim’s Friday-night seizure, his dual
convictions for aggravated child abuse in count 4 and 5 could not stand. Id. at 297.

                                        E. Sentencing

       Finally, the appellant contends that his effective sentence is excessive because the trial
court misapplied an enhancement factor and erred by ordering consecutive sentencing. The

                                              -24-
State contends that the appellant’s effective seventy-five-year sentence is proper. We agree
with the State.

       No witnesses testified at the appellant’s sentencing hearing, but the State introduced
the appellant’s presentence report into evidence. According to the report, the then twenty-
eight-year-old appellant was expelled from high school in the eleventh grade, never earned
a GED, and had a one-year-old daughter. In the report, the appellant denied having any
physical or mental disabilities but admitted using marijuana since he was thirteen years old.
The report shows that the appellant worked as a laborer for Industrial Staffing from July
2006 to September 2007. According to the report, the appellant has two prior convictions
for criminal trespassing and one prior conviction each for kidnapping, sexual battery, and
casual exchange.

        The trial court found that the following enhancement factors applied to all of the
appellant’s convictions: (1), that the appellant “has a previous history of criminal convictions
or criminal behavior, in addition to those necessary to establish the appropriate range”; (4),
that the victim “was particularly vulnerable because of age or physical or mental disability”;
and (14), that the appellant abused a position of private trust. Tenn. Code Ann. § 40-
35-114(1), (4), (14). The trial court gave great weight to the factors. The trial court also
applied enhancement factor (5), that the appellant “treated, or allowed a victim to be treated,
with exceptional cruelty during the commission of the offense,” to the appellant’s convictions
in counts 3 through 7, but did not give the factor much weight. Tenn. Code Ann. § 40-
35-114(5). The trial court noted that the range of punishment for the appellant’s aggravated
child abuse and aggravated child neglect convictions, Class A felonies, was fifteen to twenty-
five years and that his range of punishment for the child neglect conviction, a Class E felony,
was one to two years. See Tenn. Code Ann. § 40-35-112(a)(1), (5). The trial court sentenced
the appellant as a Range I, standard offender to the maximum punishment in the range for
all seven convictions.

        Regarding consecutive sentencing, the trial court found the appellant to be a
dangerous offender “whose behavior indicates little or no regard for human life and no
hesitation about committing a crime in which the risk to human life is high.” Tenn. Code
Ann. § 40-35-115(b)(4). The trial court explained,

              This was a very young child who was severely abused. The
              defendant has been convicted of that. Now, the mere fact that
              I have found that factor four applies does not stop the inquiry
              because pursuant to Wilkerson I have to find that there’s an
              aggregate term reasonably related to the severity of the offenses,
              and it’s necessary to protect the public from further serious

                                              -25-
              criminal conduct by the defendant. He has previously been
              convicted of some very serious offenses involving sexual battery
              and kidnapping. He then -- on this particular series of events
              there’s like three separate things that are going on. You’ve got
              the first incident in April, then you’ve got the broken arm, and
              then you’ve got the other. So I think that there is some need to
              -- for consecutive sentences in this particular case.

The trial court merged count 2 into count 1. The trial court ordered that the appellant’s
twenty-five year sentences in counts 3, 4, and 5 be served concurrently with each other and
that his twenty-five year sentences in counts 6 and 7 be served concurrently with each other.
However, the trial court ordered that the two effective twenty-five year sentences be served
consecutively to each other and consecutively to his twenty-five year sentence in count 1 for
a total effective sentence of seventy-five years in confinement.

       Appellate review of the length, range or manner of service of a sentence is de novo.
See Tenn. Code Ann. § 40-35-401(d). In conducting its de novo review, this court considers
the following factors: (1) the evidence, if any, received at the trial and the sentencing
hearing; (2) the presentence report; (3) the principles of sentencing and arguments as to
sentencing alternatives; (4) the nature and characteristics of the criminal conduct involved;
(5) evidence and information offered by the parties on enhancement and mitigating factors;
(6) any statistical information provided by the administrative office of the courts as to
sentencing practices for similar offenses in Tennessee; (7) any statement by the appellant in
his own behalf; and (8) the potential for rehabilitation or treatment. See Tenn. Code Ann.
§§ 40-35-102, -103, -210; see also State v. Ashby, 823 S.W.2d 166, 168 (Tenn. 1991). The
burden is on the appellant to demonstrate the impropriety of his sentence. See Tenn. Code
Ann. § 40-35-401, Sentencing Comm’n Cmts. Moreover, if the record reveals that the trial
court adequately considered sentencing principles and all relevant facts and circumstances,
this court will accord the trial court's determinations a presumption of correctness. Id. at (d);
Ashby, 823 S.W.2d at 169.

        The appellant asserts that the trial court misapplied enhancement factor (5) regarding
the victim’s being treated with exceptional cruelty. In State v. Arnett, 49 S.W.3d 250, 258
(Tenn. 2001), our supreme court concluded that the exceptional cruelty factor is applicable
in cases of “extensive physical abuse or torture.” In this case, the appellant’s acts of abuse
and neglect in April and June caused the victim to have a concussion, bleeding in the brain,
retinal hemorrhages, and seizures. The trial court did not err by applying factor (5). In any
event, the trial court gave great weight to enhancement factors (1), (4), and (14) but little
weight to factor (5). Therefore, even if the court had misapplied enhancement factor (5), it
would not have justified reducing the appellant’s sentences.

                                              -26-
       The appellant also argues that the trial court erred by ordering consecutive sentencing.
Specifically, the appellant contends that the State failed to establish that his effective
seventy-five-year sentence is reasonably related to the severity of the offenses or necessary
to protect the public.

        In order to find that a defendant is a dangerous offender, a court must also find that
(1) the sentences are necessary in order to protect the public from further misconduct by the
defendant and that (2) the terms are reasonably related to the severity of the offenses. State
v. Wilkerson, 905 S.W.2d 933, 938 (Tenn. 1995); see also State v. Lane, 3 S.W.3d 456, 461
(Tenn. 1999). In the instant case, the trial court found that the appellant had been previously
convicted of serious offenses. The court also noted that the victim was severely abused in
this case. The court properly addressed the Wilkerson factors. Accordingly, the appellant
is not entitled to relief on this issue.

                                      III. Conclusion

       Based upon the oral arguments, the record, and the parties’ briefs, we conclude that
the appellant’s convictions of child neglect in count 2, aggravated child neglect in count 5,
and aggravated child abuse in count 7 should be reversed and those charges dismissed. The
appellant’s convictions of aggravated child abuse in counts 1, 3, and 6; aggravated child
neglect in count 4; and effective seventy-five-year sentence are affirmed.


                                                    _________________________________
                                                    NORMA McGEE OGLE, JUDGE




                                             -27-